ORDER
PER CURIAM.
DiSalvo Properties, LLC appeals from the trial court’s summary judgment entered in favor of Gary L. Hall; Bentley Investments of Nevada, LLC; and Pen-fields Business Centers, LLC (Respondents). We have reviewed the briefs of the parties and the record on appeal and conclude Respondents are entitled to judgment as a matter of law on material facts to which there is no genuine dispute. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).